
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



2000 RESTRICTED STOCK PLAN

FOR NON-EMPLOYEE DIRECTORS

(Amended and restated on November 1, 2007)


1

--------------------------------------------------------------------------------




2000 Restricted Stock Plan for Non-Employee Directors

(Amended and restated on November 1, 2007)


ARTICLE I. DEFINITIONS


1.1.Definitions.

        As used herein, the following terms shall have the meanings hereinafter
set forth unless the context clearly indicates to the contrary:

(a)"Assumed Award" shall mean a restricted stock grant, restricted stock unit or
other equity-based arrangement that was granted by Old Fluor to one of its
non-employee directors for his or her service as such and which is assumed by
the Company in connection with the Distribution, as such award has been adjusted
or amended pursuant to the terms thereof.

(b)"Award" shall mean an award granted pursuant to the provisions of Article V
or Article VI hereof.

(c)"Awardee" shall mean an Eligible Director to whom an Award has been granted
hereunder.

(d)"Board" shall mean the Board of Directors of the Company.

(e)Unless the Committee or the Board shall provide otherwise, "Change of
Control" of the Company shall be deemed to have occurred if (i) a third person,
including a "group" as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires shares of the Company having twenty-five percent or more
of the total number of votes that may be cast for the election of directors of
the Company; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, or any combination of the foregoing transactions
(a "Transaction"), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company.

(f)"Committee" shall mean the administrative body provided for in Section 4.1.

(g)"Company" shall mean Fluor Corporation and, with respect to periods of time
prior to the date of the Distribution, Old Fluor.

(h)"Distribution" shall have the meaning set forth in Section 2.2.

(i)"Eligible Director" shall mean a director of the Company who is not and never
has been an employee of the Company or any of its Subsidiaries.

(j)"Fluor Stock Price" shall mean, as of any date, the closing sale price for
shares of Stock quoted for such date on The New York Stock Exchange.

(k)"Old Fluor" shall have the meaning set forth in Section 2.2.

(l)"Participant" shall mean any Eligible Director to whom an Award has been made
and any person (including any estate) to whom an Award has been assigned or
transferred pursuant to Section 5.3(b).

(m)"Plan" shall mean the Fluor Corporation 2000 Restricted Stock Plan for
Non-Employee Directors, the current terms of which are set forth herein.

(n)"Plan Effective Date" shall mean the date upon which the Plan becomes
effective in accordance with the provisions of Section 2.3.

2

--------------------------------------------------------------------------------



(o)"Restricted Stock Agreement" and "Restricted Unit Agreement" shall mean the
agreement between the Company and the Awardee with respect to any Restricted
Stock Award and Restricted Unit Award, respectively, granted hereunder.

(p)"Restricted Stock Award" shall mean Stock that is awarded to an Eligible
Director by the Committee pursuant to Article V hereof, which is nontransferable
except as set forth herein and subject to a substantial risk of forfeiture until
specific conditions are met.

(q)"Restricted Unit Award" shall mean amounts awarded pursuant to Article VI
hereof.

(r)"Stock" shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or its successor, such other
stock or securities.

(s)"Subsidiary" shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly or indirectly, by the Company or any
partnership or joint venture in which either the Company or such a corporation
is at least a twenty percent (20%) equity participant.


ARTICLE II. GENERAL


2.1Name.

        This Plan shall be known as the "Fluor Corporation 2000 Restricted Stock
Plan for Non-Employee Directors."

2.2Purpose.

        The purpose of the Plan is to advance the interests of the Company and
its stockholders by affording to Eligible Directors an opportunity to acquire or
increase their proprietary interest in the Company by the grant to such
directors of Awards under the terms set forth herein. By encouraging
non-employee directors to become owners of Company shares, the Company seeks to
increase their incentive for enhancing stockholder value and to motivate, retain
and attract those highly competent individuals upon whose judgment, initiative,
leadership and continued efforts the success of the Company in large measure
depends. The Plan also permits shares of Stock to be issuable upon vesting or
satisfaction of restricted stock and restricted unit awards that were assumed by
the Company in connection with the distribution of the Company's common stock
(the "Distribution") to the stockholders of Massey Energy Company, which prior
to the distribution was known as Fluor Corporation ("Old Fluor").

2.3Effective Date.

        The Plan became effective upon its approval by Old Fluor, as sole
stockholder of the Company.

2.4Limitations.

        Subject to adjustment pursuant to the provisions of Section 8.1 hereof,
the aggregate number of shares of Stock which may be issued under the Plan shall
not exceed 220,000. Any such shares may be either authorized and unissued shares
or shares issued and thereafter acquired by the Company.

2.5Awards Granted under Plan.

        For purposes of Section 2.4, the aggregate number of shares of Stock
issued under this Plan at any time shall equal only the number of shares
actually issued pursuant to Restricted Stock Awards and shall not count any
shares of Stock returned to the Company upon cancellation, expiration or
forfeiture of an Award or underlying a Restricted Unit Award.

3

--------------------------------------------------------------------------------




ARTICLE III. PARTICIPANTS


3.1Eligibility.

        Any Eligible Director shall be eligible to participate in the Plan.


ARTICLE IV. ADMINISTRATION


4.1Composition of Committee.

        The Plan shall be administered by the Organization and Compensation
Committee of the Board, and/or by the Board or another committee of the Board,
as appointed from time to time by the Board (any such administrative body, the
"Committee"). The Board shall fill vacancies on, and from time to time may
remove or add members to, the Committee. The Committee shall act pursuant to a
majority vote or unanimous written consent.

4.2Duties and Powers of the Committee.

        Subject to the express provisions of this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable in connection
with the administration of this Plan with respect to the Awards over which such
Committee has authority, including, without limitation, the following:

(a)to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

(b)to determine the number of shares of Stock subject to Awards;

(c)to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan;

(d)to determine whether, and the extent to which, adjustments are required
pursuant to Section 8.1 hereof;

(e)to interpret and construe this Plan, any rules and regulations under the Plan
and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company; and

(f)to make all other determinations deemed necessary or advisable for the
administration of the Plan.



4.3Determinations of the Committee.

        All decisions, determinations and interpretations by the Committee or
the Board regarding the Plan shall be final and binding on all current or former
directors of the Company and their beneficiaries, heirs, successors and assigns.
The Committee or the Board, as applicable, shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer of the Company or Eligible Director and
such attorneys, consultants and accountants as it may select.

4

--------------------------------------------------------------------------------



4.4Company Assistance.

        The Committee may designate the Secretary of the Company or other
Company employees to assist the Committee in the administration of the Plan, and
may grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or the Company. The Company shall supply full and timely information
to the Committee on all matters relating to Eligible Directors, their death,
retirement, disability or removal or resignation from the Board and such other
pertinent facts as the Committee may require. The Company shall furnish the
Committee with such clerical and other assistance as is necessary in the
performance of its duties.


ARTICLE V. RESTRICTED STOCK AWARDS


5.1Awards under the Plan.

        The Committee may provide for a one-time Restricted Stock Award to any
Eligible Director which shall be granted on a date determined by the Committee,
in its sole discretion, in connection with such Eligible Director first being
appointed or elected to the Board. The Committee shall grant to each Eligible
Director that is a member of the Board during all or any portion of each
calendar year a Restricted Stock Award, which shall be granted on a date
determined by the Committee, in its sole discretion. The number of shares of
Stock subject to a one-time Restricted Stock Award shall be set by the Committee
but shall not exceed 2,500 and the number of shares of Stock subject to an
annual Restricted Stock Award shall be set by the Committee but shall not exceed
2,500.

        An Assumed Award is a restricted stock grant, restricted stock unit or
other equity-based arrangement that was granted by Old Fluor to its non-employee
directors for their service as such and assumed by the Company in connection
with the Distribution, as adjusted or amended pursuant to the terms thereof.
Assumed Awards may be settled with Stock authorized and issued under this Plan.
Notwithstanding any provision to the contrary in this Plan and except as
provided in this sentence, the terms of Assumed Awards shall be subject to the
terms and conditions set forth in the grant agreement and/or other document(s)
evidencing such Award and, to the extent provided therein, to terms equivalent
to the terms of the plan under which such Award was originally granted;
provided, however, that all Assumed Awards shall be administered by the
Committee, which shall have the power and authority provided for in Section 4 of
this Plan.

5.2Restricted Stock Agreement.

        The Awardee shall be entitled to receive the Stock subject to such Award
only if the Company and the Awardee, within the time period specified by the
Committee, enter into a written Restricted Stock Agreement dated as of the date
of the Award, which Agreement shall set forth such terms and conditions as may
be determined by the Committee consistent with the Plan.

5.3Restrictions on Sale or Other Transfer.

        Each share of Stock granted under a Restricted Stock Award shall be
subject to acquisition by the Company, and may not be sold or otherwise
transferred except pursuant to the following provisions:

(a)The shares of Stock represented by the Restricted Stock Agreement shall be
held in book entry form with the Company's transfer agent until the restrictions
lapse in accordance with the conditions established by the Committee pursuant to
Section 5.4 hereof or until the shares of Stock are forfeited pursuant to
paragraph (c) of this Section 5.3.

5

--------------------------------------------------------------------------------



(b)No such shares of Stock may be sold, transferred or otherwise alienated or
hypothecated so long as such shares are subject to the restriction provided for
in this Section 5.3; provided, however, that the Committee may in its sole
discretion grant an Award or amend an outstanding Award to provide that the
Award is transferable or assignable to a member or members of the Eligible
Director's "immediate family", as such term is defined under Rule 16a-1(e) under
the Securities Exchange Act of 1934, as amended, or to a trust for the benefit
solely of the Eligible Director or a member or members of the Eligible
Director's immediate family, or to a partnership or other entity whose only
owners are the Eligible Director and/or a member or members of the Eligible
Director's family, provided that following any such transfer or assignment the
Award will remain subject to substantially the same terms applicable to the
Award while held by the Eligible Director, and the Participant shall execute an
agreement agreeing to be bound by such terms.

(c)All of the Awardee's Restricted Stock Award remaining subject to any
restriction hereunder shall be forfeited to, and be acquired at no cost by, the
Company in the event that the Committee determines that any of the following
circumstances has occurred:

(i)the Awardee has engaged in knowing and willful misconduct in connection with
his or her service as a member of the Board;

(ii)the Awardee, without the consent of the Committee, at any time during his or
her period of service as a member of the Board, becomes a principal of, serves
as a director of, or owns a material interest in, any business that directly or
through a controlled subsidiary competes with the Company or any Subsidiary; or

(iii)the Awardee does not stand for reelection to, or voluntarily quits or
resigns from, the Board for any reason, except under circumstances that would
cause such restrictions to lapse under Section 5.4.



5.4Lapse of Restrictions.

(a)The restrictions imposed under Section 5.3 above upon a one-time Restricted
Stock Award shall lapse to the extent of 20% of the number of shares subject to
such Award on such date as shall be designated by the Committee, and,
thereafter, the restrictions on the remaining shares subject to such Award will
lapse in four equal increments on the succeeding anniversary dates following the
date of lapsing of restrictions on the first 20% of the shares.

(b)The restrictions imposed under Section 5.3 above upon an annual Restricted
Stock Award shall lapse in five equal increments on the succeeding anniversary
dates of the date of grant. Notwithstanding the foregoing, if the Restricted
Stock Award has been held for at least six months, the restrictions imposed
under Section 5.3 above upon an annual Restricted Stock Award will lapse
immediately upon the Awardee's retirement, death or disability, or upon a Change
of Control unless the Committee provides otherwise in the Restricted Stock
Agreement.

(c)Notwithstanding Sections 5.4(a) and (b), the Committee may provide that the
restrictions imposed under Section 5.3 will lapse over or upon satisfaction of a
greater or fewer number of years of service on the Board, except that the
Committee may not provide for full lapsing of all such restrictions for less
than three (3) years service on the Board other than upon the Awardee's
retirement, death or disability, or upon a Change of Control.

6

--------------------------------------------------------------------------------





5.5Early Retirement.

        An Awardee, who leaves the Board prior to the age for mandatory
retirement of members of the Board as specified in the Bylaws of the Company (as
applied to an Eligible Director on the date of such Eligible Directors'
retirement from the Board), may, upon application to and in the sole discretion
of the Committee, be granted early retirement status and, consequently, may
receive benefits associated with such status.

5.6Rights as Stockholder.

        Subject to the provisions of Section 5.3 hereof, upon the issuance to
the Awardee of Stock hereunder, the Awardee shall have all the rights of a
stockholder with respect to such Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

5.7Stock Certificates.

        The Company shall not be required to issue or deliver any certificate
for shares of Stock pursuant to a Restricted Stock Agreement executed hereunder,
prior to fulfillment of all of the following conditions:

(a)the admission of such shares to listing on all stock exchanges on which the
Stock is then listed;

(b)the completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall in its sole discretion deem necessary or advisable;

(c)the obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and

(d)the lapse of such reasonable period of time following the execution of the
Restricted Stock Agreement as the Committee from time to time may establish for
reasons of administrative convenience.


ARTICLE VI. RESTRICTED UNIT AWARDS


6.1Restricted Unit Award Grant and Agreement.

        The Committee may in its discretion provide that a Restricted Unit Award
be granted in conjunction with Restricted Stock Awards. Each Restricted Unit
Award granted hereunder shall be evidenced by minutes of a meeting or the
written consent of the Committee and by a written Restricted Unit Agreement
dated as of the date of grant and executed by the Company and the Awardee, which
Agreement shall set forth such terms and conditions as may be determined by the
Committee consistent with the Plan.

6.2Award Terms and Conditions.

        The Committee shall determine the number of shares of Stock subject to
each Restricted Unit Award. Each Restricted Unit Award shall become earned, and
the Company shall automatically pay the Awardee in cash, on the dates upon which
a portion of the restrictions lapse on any associated Restricted Stock Award or
upon such other terms and conditions as may be determined by the Committee.

7

--------------------------------------------------------------------------------



6.3Effect of Forfeiture of Restricted Stock Award.

        Unless provided otherwise by the Committee, upon all or any part of a
Restricted Stock Award being forfeited pursuant to Section 5.3(c), any
associated Restricted Unit Award shall be forfeited and cancelled, without any
payment to the Awardee, to the same extent as such Restricted Stock Award.


ARTICLE VII. TERMINATION, AMENDMENT AND MODIFICATION OF PLAN


7.1Termination, Amendment and Modification of Plan.

        The Committee may at any time terminate, and may at any time and from
time to time and in any respect amend or modify, the Plan provided that, if
under applicable laws or the rules of any securities exchange upon which the
Company's common stock is listed, the consent of the Company's stockholders is
required for such amendment or modification, such amendment or modification
shall not be effective until the Company obtains such consent, and provided,
further, that no termination, amendment or modification of the Plan shall in any
manner affect any Award theretofore granted pursuant to the Plan without the
consent of the Awardee. Notwithstanding the foregoing, if an amendment or
modification would (i) materially increase the benefits accruing to participants
under the Plan, (ii) materially increase the aggregate number of securities that
may be issued under the Plan or (iii) materially modify the requirements as to
eligibility for participation in the Plan, then, such amendment or modification
shall not be effective until the Company obtains the approval of the Company's
stockholders.

7.2Term of Plan.

        Each Award granted hereunder must be granted within ten years from the
effective date of the Plan.


ARTICLE VIII. MISCELLANEOUS


8.1Adjustment Provisions.

(a)Subject to Section 8.1(b) below, if the outstanding shares of Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Stock or
other securities, through merger, consolidation, sale of all or substantially
all of the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
equitable adjustment shall be made in (i) the maximum number and kind of shares
provided in Sections 2.4 and 5.1, and (ii) the number and kind of shares or
other securities subject to the outstanding Awards.

(b)Adjustments under Section 8.1(a) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding, and conclusive. No fractional interests will be issued under the
Plan resulting from any such adjustments.

8.2Continuation of Board Service.

        Nothing in the Plan or in any instrument executed pursuant to the Plan
will confer upon any Eligible Director any right to continue to serve on the
Board.

8

--------------------------------------------------------------------------------



8.3Compliance with Government Regulations.

        No shares of Stock will be issued hereunder unless and until all
applicable requirements imposed by federal and state securities and other laws,
rules, and regulations and by any regulatory agencies having jurisdiction and by
any stock exchanges upon which the Stock may be listed have been fully met. As a
condition precedent to the issuance of shares of Stock pursuant hereto, the
Company may require the Awardee to take any reasonable action to comply with
such requirements.

8.4Privileges of Stock Ownership.

        No director and no beneficiary or other person claiming under or through
such person will have any right, title, or interest in or to any shares of Stock
allocated or reserved under the Plan or subject to any Award except as to such
shares of Stock, if any, that have been issued to such director.

8.5Non-Transferability.

        Except as set forth in Section 5.3 hereof, (a) for so long as any Award
is subject to any restrictions pursuant to this Plan, the Award may be owned
during the life of the director solely by the director or the director's duly
appointed guardian or personal representative and (b) no Award and no other
right under the Plan, contingent or otherwise, will be assignable or subject to
any encumbrance, pledge, or charge of any nature.

8.6Other Compensation Plans.

        The adoption of the Plan shall not affect any other stock option or
incentive or other compensation plans in effect for the Company or any
Subsidiary, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees or directors of the
Company or any Subsidiary.

8.7Plan Binding on Successors.

        The Plan shall be binding upon the successors and assigns of the
Company.

8.8Singular, Plural; Gender.

        Whenever used herein, nouns in the singular shall include the plural,
and the masculine pronoun shall include the feminine gender.

8.9Headings, etc., Not Part of Plan.

        Headings of Articles and Sections hereof are inserted for convenience
and reference; they constitute no part of the Plan.

8.10Governing Law.

        This Plan and any Awards hereunder shall be governed by and interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement
evidencing any Award to a provision of law or to a rule or regulation shall be
deemed to include any successor law, rule or regulation of similar effect or
applicability.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



2000 RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS (Amended and restated on
November 1, 2007)
2000 Restricted Stock Plan for Non-Employee Directors (Amended and restated on
November 1, 2007)

ARTICLE I. DEFINITIONS


ARTICLE II. GENERAL


ARTICLE III. PARTICIPANTS


ARTICLE IV. ADMINISTRATION


ARTICLE V. RESTRICTED STOCK AWARDS


ARTICLE VI. RESTRICTED UNIT AWARDS


ARTICLE VII. TERMINATION, AMENDMENT AND MODIFICATION OF PLAN


ARTICLE VIII. MISCELLANEOUS

